Mr. Justice Robb
delivered the opinion of the Court:
We first will dispose of the contention of appellee (not determined by the court below), that the alleged declarations of the testator at the time of the execution of this will may he taken into consideration to determine the meaning of the language used in the will itself. Clearly, under every rule of construction, such declarations may not be considered in the circumstances here disclosed. While evidence of such extrinsic circumstances as the testator’s relations to persons, or the amount, character, and condition of his estate, sometimes is admissible to explain ambiguities of description, it never is suffered to enlarge or diminish the estate devised. Atkins v. Best, 27 App. D. C. 148; Barber v. Pittsburgh, Ft. W. & C. R. Co. 166 U. S. 83, 41 L. ed. 925, 17 Sup. Ct. Rep. 488. It always is presumed that a testator used the words in which he expressed himself according to their strict and primary acceptation, “unless, from the context of the will,” it appears that he used them in a different sense, when they wdll be construed as from the will itself it is apparent he intended them to be construed. Crenshaw v. McCormick, 19 App. D. C. 494. In that case it was pointed out that as the statute requires that a will shall be in -writing and attested by witnesses, such an instrument cannot be made effectual as a will by means wholly independent of the' attested writing. The court said: “The will must be corn*438píete in itself, and not be dependent upon extrinsic evidence to show what is really intended to be devised by it.”
What, therefore, was the intent of the testator, as gathered from the langmage employed in the will itself ? Bid he intend to vest in his niece nothing more than a life interest in this real estate and die intestate as to the reversion, or did he intend by clause 4 to vest in her' at least a life estate and by the residuary clause the remainder in fee, providing that could be done consistently with the carrying out of the other provisions of the will ? By adopting the latter view, full force and effect will be given to the actual language used in the will, and as well to the rule' that, where a testator makes a general devise of his real estate by a residuary clause it will be presumed that he intended to dispose of such property to the full extent of his capacity. Galloway v. Galloway, 32 App. D. C. 77; Taylor v. Leesnitzer, 37 App. D. C. 356; and English v. Cooper, 183 Ill. 203, 55 N. E. 687.
While we attach no importance to the striking from the bill the averment to the effect that the testator left no real estate other than that mentioned in clause 4 of the will, for the reason that the residuary clause embraces all the residue of his estate, “real, personal or mixed” (Emery v. Haven, 67 N. H. 503, 35 Atl. 940), it is strange that appellee, fourteen years after the death of the testator, his uncle, should have been in ignorance of the existence of other real estate, for of course it must be presumed that had he known of other real estate he would have mentioned it in his bill.
Again, turning to the provisions of this will we find that the testator evidently had very carefully considered the relative claims upon him of those whom he desired to remember. Each of the heirs at law and relatives mentioned in the bill was the recipient of his bounty, — none was forgotten. He left twice as much to the appellee as to his direct heir,-the appellee’s father, as he had a right to do. By clause 4, for reasons satisfactory to him, he insured to his niece, Cecilia Hurxthal, a life interest in the only real estate which, so far as appears, he owned. To her daughter, his great-niece, he left twice as much as to his *439nephew, the appellee, and to her granddaughter, his great-great-niece, he left a substantial sum. It therefore is apparent that this niece, her child, and grandchild, were the special objects of his solicitude and bounty. In his residuary clause he employed language which, if accorded its natural and ordinary signification, gathered everything remaining after the carrying out of the other provisions of the will, and left nothing to descend under the intestate laws. While he was an old man, it hardly will be contended that at the time of the execution of his will he knew to a certainty how much of his property would be required to see him through. Neither could he tell with absolute certainty what -would be the condition of his estate at the time of his decease. He did know, however, that he had made certain specific bequests, and those he wished “fully carried out and settled.” After that, he provided in plain and unambiguous language that all his estate, real, personal, or mixed, wherever the same might be found, should go to his niece. To the others he made specific bequests; to her he gave everything remaining. She, and she alone, was his residuary legatee. In our view, the provisions of this will are not only consistent with an intent on the part of the testator to dispose of his entire estate, but inconsistent with a contrary intent. Plainly, therefore, it is our duty to give full force and effect to what we conceive to have been the intent of the testator, as gathered from the instrument before us.
We agree with the learned trial justice that the allegation in the bill as to the so-called acquiescence by the parties in the construction placed upon the will by the appellee has no force, because it is not alleged that anyone has changed his position in virtue thereof, either by acting or failing to act.
The decree must be reversed, with costs, and the cause remanded for further proceedings not inconsistent with this opinion. Reversed and remanded.